t c no united_states tax_court rameau a and phyllis a johnson et al petitioners v commissioner of internal revenue respondent docket nos filed date ds sold multiyear vehicle service contracts vsc's in connection with the sale of motor vehicles under a common program administered by a an unrelated party under the terms of the program ds retained a portion of the contract_price as their profit and remitted the remainder to a for deposit of a specified amount in escrow to fund their obligations under the vsc and for payment of a's fees and a premium for excess loss insurance provided by an unrelated insurance_company ds currently included in gross_income only the portion of the contract_price that they retained as profit ds reported amounts held in escrow only when released to them cases of the following petitioners are consolidated herewith thomas r and karon s herring docket no dfm investment co docket no and david f and barbara j mungenast docket no held a at the time ds sold a vsc they acquired a fixed_right to receive and must currently include in gross_income the portion of the contract_price deposited in escrow the reasoning of 360_us_446 controls b this amount did not constitute a purchaser deposit 493_us_203 distinguished c nor did this amount constitute a_trust fund for the benefit of the purchaser 47_tc_391 affd on other grounds 407_f2d_210 9th cir and 72_tc_284 distinguished pursuant to sec_671 and sec_677 i r c ds are treated as owners of the escrow accounts and must currently include investment_income of the accounts in gross_income effect of sec_468b i r c explained premiums are capital expenditures that must be recovered through amortization fees are deductible in accordance with a formula that reasonably measures a’s performance of services over the life of the vsc’s ds may not either currently deduct these payments to offset income they are required to recognize with respect to the corresponding portions of the contract_price or defer recognition of income until the offsetting deductions are allowable an adjustment under sec_481 i r c is sustained kenneth g kolmin francis j emmons and aaron e hoffman for petitioners karen j goheen and elsie hall for respondent beghe judge respondent determined deficiencies in petitioners' federal_income_tax additions to tax and penalties as follows rameau a johnson and phyllis a johnson the johnsons docket no penalty year deficiency sec_6662 dollar_figure dollar_figure thomas r herring and karon s herring the herrings docket no penalty year deficiency sec_6662 dollar_figure dollar_figure dfm investment co d b a st louis honda docket no addition_to_tax penalty year ended deficiency sec_6653 sec_6662 date dollar_figure dollar_figure - - date big_number - - dollar_figure date big_number - - big_number david f mungenast and barbara j mungenast the mungenasts docket no addition_to_tax penalty year deficiency sec_6651 sec_6662 dollar_figure dollar_figure dollar_figure big_number big_number big_number unless otherwise indicated section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure these cases were consolidated for trial briefing and opinion by reason of the presence of common issues regarding the methods used by certain motor_vehicle dealerships to report income and expense on the sale of multiyear vehicle service contracts vsc's in docket nos and all the adjustments are attributable to these common issues in docket no only the adjustments related to the tax treatment of vsc's have been consolidated the remaining adjustments were settled by the parties separately prior to trial respondent revised the adjustments on the basis of more complete information as a result of which the deficiencies now asserted are lower than those set forth in the notices of deficiency respondent has also conceded the addition_to_tax under sec_6653 in docket no and penalties under sec_6662 in all dockets to the extent attributable to the consolidated issues the issues that remain for decision are whether accrual basis motor_vehicle dealerships may exclude from gross_income for the year of the sale of a vsc that portion of the contract_price that they were required to deposit in escrow to secure their obligations under the contract whether the dealerships may exclude from gross_income the investment_income earned by the funds held in escrow and whether the dealerships may exclude or deduct from gross_income for the year of the sale of a vsc those portions of the contract_price that they remitted to third parties as prepayments of service fees for administration of the vsc program and an insurance premium for indemnification of their losses under the program if respondent prevails on these issues we must further decide whether the income of one of the dealerships is subject_to an additional adjustment pursuant to sec_481 we hold that the dealerships' method_of_accounting for vsc's was not a proper application of the accrual_method and except in regard to the treatment of the dealerships’ administrative fee expenses we sustain respondent's revised adjustments in full findings_of_fact some of the facts have been stipulated and are so found the stipulations of fact and attached exhibits are incorporated by this reference at the times they filed their petitions the johnsons the herrings and the mungenasts were residents of and dfm investment co maintained its principal_place_of_business in the state of missouri the relationships between petitioners and the dealerships whose method_of_accounting for vsc's is the subject of controversy in these cases collectively the dealerships are set forth below corporate doing tax status during petitioners name business as taxable yr s at issue owning shares dfm investment co st louis honda subchapter_c corp david mungenast at least drk investment co st louis acura subchapter_s corp david mungenast capco sales inc st louis lexus subchapter_s corp david mungenast mad investment co alton toyota dodge not in evidence david mungenast prior to not in evidence dar inc alton toyota dodge subchapter_s corp david mungenast beginning rameau johnson thomas herring during the years at issue the four dealerships offered vsc's under a common program in conjunction with the sale of new and used motor vehicles before date the program was administered by mechanical breakdown inc mbp a corporation unrelated to petitioners from date through date the program was administered by automotive professionals inc api also unrelated to petitioners but the structure and operation of the program remained in all material respects substantially unchanged a standard form of vsc recites that it is a contract between the issuing dealer and the motor_vehicle purchaser referred to in some contracts as the contract holder under the terms of the vsc the dealer agrees for a fixed price to make repairs or replace any of the below listed parts or components of the contract holder's vehicle covered hereunder or cause such repairs or replacement to be made by an authorized repair facility at no cost for parts or labor to the contract holder but subject_to applicable deductible if any whenever covered components or parts in the contract holder's said vehicle experience a mechanical breakdown mbp continued to administer contracts sold before date all contracts sold thereafter were administered by api where a distinction is appropriate we will refer to the program administered by mbp and the program administered by api the parties agree that the full purchase_price of the vsc was due and collected at the time of sale the vsc purchaser can select the term of coverage he desires from a range of options each defined by reference to a specified time or mileage limitation whichever is reached first approximately three-quarters of the contracts sold by the dealerships during the years at issue provided coverage for at least years or big_number miles however the aggregate limit of a dealer's liability is fixed in some of the contracts as the value of the vehicle at the time of purchase and in the rest of the contracts as the lesser_of the value of the vehicle at the time of purchase or dollar_figure the vsc provides that a specific amount of the contract purchase_price shall be held in escrow in accordance with and as specified in automotive professionals inc 's administrator agreement a copy of which is available from the dealer said amount shall be paid directly to the escrow account established by the administrator and purchasers had the option to finance the contract by adding the purchase_price to the installments payable for the vehicle although the details of the financing arrangements are not disclosed by the record presumably the dealership would immediately assign the purchaser's installment_obligation to a finance company for cash in accordance with the conventional practice for financed sales of motor vehicles see 360_us_446 91_tc_1085 affd 965_f2d_818 10th cir neither party suggests that the tax treatment of vsc's should be affected by the use of financing the parties' stipulations and arguments on brief assume that the full contract_price was due and paid in cash at the time of the sale for convenience of analysis we do so also brokerage professionals inc the escrow trustees all amounts placed in escrow together with accrued investment_income shall constitute a primary loss reserve fund the reserves for payment of claims covered by the contract dealer further agrees to provide an insurance_policy with the travelers indemnity company to cover claims in excess of the reserves and continue to maintain said policy in force during the term of this contract the purchaser is directed to return the vehicle to the dealer in the event of a mechanical breakdown repairs performed by another repair facility are not covered by the contract unless the purchaser secures the administrator's prior authorization when the administrator authorizes covered repairs by another repair facility the administrator arranges for payment of the claim from the primary loss reserve fund plrf on the dealer's behalf the purchaser is entitled to cancel the vsc at any time upon payment of a nominal service charge the purchaser’s cancellation rights are spelled out in the contract as follows this contract may be cancelled and the entire contract purchase_price will be refunded by the dealer to the contract holder lienholder if notice of cancellation is given during the first sixty days provided a claim has not been filed hereunder if a claim was authorized during the first sixty days or if a cancellation is requested after the first sixty days the pro-rata unearned contract purchase_price will be refunded by the dealer to the contract holder lienholder based on the greater of the days in force or the miles driven related to the terms of this contract the purchaser's rights against other entities participating in the program that are not parties to the contract is expressly limited the administrator does not assume and specifically disclaims any lability to the purchaser the liability of the administrator is to the issuing dealer only in accordance with their separate agreement if the dealer fails to pay an authorized covered claim within sixty days after proof of loss has been filed or in the event of cancellation the dealer fails to refund the unearned portion of the consideration paid the purchaser is entitled to make a claim directly against the travelers indemnity company through its managing agent each dealership also entered into an administrator agreement the other parties to the agreement were mbp or api the travelers indemnity co travelers and travelers' managing agent during the years at issue brokerage professionals inc bpi referred to in the agreement as administrator insurer and managing agent respectively the administrator agreement provides for the establishment of one or more trust funds or custodial accounts with financial institutions and or money market funds in the name of the administrator and managing agent as escrow trustees the escrow account s ’ under the program administered by api a separate_account was established in the name of the trustees for each dealership at a bank called the massachusetts co under the program administered by mbp the trustees in the exercise of their discretion maintained all reserves deposited by the dealerships in a single account at the mercantile bank of st louis in order to implement the provisions of the administrator agreement for release and forfeiture of reserves it would nevertheless have been necessary to account for the reserves attributable to each dealership separately the administrator agreement states all reserves in the escrow account s shall be held for the primary benefit of contract holders to secure dealer's performance under the contracts and to pay for valid claims arising under the contracts dealer shall have no beneficial or other_property interest in the reserves or investment_income in the escrow account s nor can dealer assign pledge or transfer such reserves the disposition of the purchase_price collected from the contract holder was subject_to detailed procedures set forth in the administrator agreement the dealership retained a portion as its profit of the remainder specified amounts were payable to the plrf as reserves to travelers as a premium for excess loss insurance over the full term of the contract premium to mbp or api as a fee for administrative services fees and to each of bpi and the company that marketed the vsc program on the administrator's behalf as a commission commissions the administrator agreement provides that dealer agrees to accept and hold such monies as a fiduciary in trust and shall be responsible for the proper and timely remittance of the same to the administrator managing agent or escrow accounts s the plrf deposits premiums fees and commissions payable with respect to all vsc's sold during a given month were required to be remitted by check to the administrator no later than the 15th day of the following month together with a remittance report summarizing vsc sales during the month after verification and processing of the information contained in the remittance reports the dealerships' payments were distributed appropriately the administrator agreement provided for the refund of these payments in the event that the vsc was canceled in accordance with its terms the unearned portions of reserves attributable to the canceled contract exclusive of any investment_income the fees the premium and the commissions were refunded to the dealer who then would forward the combined amounts of these refunds plus the unearned portion of its profit on the sale to the purchaser the dealerships' access to the reserves held in escrow was strictly controlled under the administrator agreement release of reserves to a dealer required the approval of both escrow trustees and was limited to the following circumstances when the dealer had performed repairs for a contract holder it was entitled to compensation at standard rates for parts and labor when a vsc sold by the dealer was canceled in accordance with its terms the dealer was entitled to the return of the amount it owed to the contract holder when a vsc sold by the dealer expired the dealer was entitled to the release of unconsumed reserves attributable to that contract subject_to certain limitations first under the program administered by mbp corpus and investment_income of the plrf were separately accounted for and the dealer was not entitled to release of the investment_income portion of the unconsumed reserves this limitation was relaxed under the program administered by api corpus and income were available for release to the dealer on the same terms second a dealer forfeited its right to unconsumed reserves attributable to a contract if it committed certain specified acts of default failure to achieve a minimum sales quota in the year the contract was sold breach of the administrator agreement bankruptcy termination of participation in the program without achieving a minimum balance in its plrf account dissolution without a successor_in_interest and the like third no unconsumed reserves were released unless in the judgment of the escrow trustees and travelers the dealer's account balance would remain at an actuarially safe level for satisfaction of the dealer's obligations under all unexpired contracts it was travelers' policy to approve release of unconsumed reserves only to the extent that the particular dealer's loss to earned reserve ratio did not exceed percent the administrator agreement provided for release of reserves to other parties under the following circumstances when a claim for covered repairs was submitted by an authorized repair facility other than the dealer that sold the vsc the administrator withdrew funds for payment under the program administered by mbp investment_income not used to pay claims or refunds was payable to the administrator upon expiration of the contract to which it was attributable provided that the dealer's account would remain at an actuarially safe level upon expiration of all the contracts of a dealer and payment of all claims any unconsumed reserves that the dealer had forfeited for one reason or another became the property of the administrator travelers was entitled to reimbursement from a dealer's account in the event that it was required to pay a claim or refund by reason of the dealer's delinquency or default pursuant to the administrator agreement the dealerships were subject_to audit by the administrator bpi and travelers to verify that their requests for disbursements from the plrf accounts complied with these terms an audit of alton toyota dodge in date called certain claims for repairs into question and resulted in restitution of payments to the plrf the parties agree that otherwise all payments of reserves to the dealerships during the years at issue were made strictly in accordance with the terms of the administrator agreement the administrator agreement imposed upon the escrow trustees a duty to report the status of the plrf accounts to the other parties to the agreement on a monthly basis inasmuch as the vsc purchasers were not parties to the agreement the trustees were not required to report to them a separate escrow agreement was entered into between the escrow trustees and either mercantile bank of st louis or massachusetts co acting as the escrow depository the escrow agreement provides that the bank will establish primary loss reserve fund escrow accounts for the dealer group and that each dealer depositor will be insured pursuant to the regulations and rules adopted from time to time by f d i c under automobile dealers service_contract excess insurance policies issued by travelers each of the dealerships was entitled to indemnification for covered losses exceeding the aggregate amount of reserves deposited by the dealership in the plrf plus the accumulated investment_income the excess loss insurance policies were renewed on an annual basis throughout the period at issue in the dealerships began offering vsc's under the program outlined above until a few years before dealerships in which petitioner david mungenast held an interest had sold similar vehicle service contracts under a program administered by a company called north american dealer services inc nads it appears that under that program amounts paid_by the dealerships to nads to insure their losses had been subject_to nads' unfettered control nads had gone bankrupt causing the dealerships to sustain heavy losses honoring their contractual obligations without indemnification the program administered by mbp and api was designed to offer dealerships greater security than the nads program in marketing the program to the dealerships salesmen for mbp stressed the security provided by the escrow arrangement and by travelers' reputation as a major insurance_company in his decision to adopt the mbp program for the dealerships david mungenast attached considerable significance to these characteristics the dealerships evidently believed that travelers' participation in the program would be important to their customers promotional literature for the program that the dealerships distributed to their customers emphasized that insurance for this plan is provided by one of the six largest property and casualty insurance_companies in the united_states and the manager of alton toyota dodge during the years at issue kept a red travelers umbrella in his office to use as part of his sales presentation on the other hand neither the manager of alton toyota dodge nor the salesmen of the dealerships generally called attention to the plrf arrangement in their presentations to customers and did not show them the administrator agreement that governed the plrf arrangement no contract holder has ever requested api to furnish information regarding the status of a plrf account all of the dealerships maintained their books_and_records under the accrual_method of accounting on their federal_income_tax returns for each of the years at issue the dealerships reported as income from the sale of vsc's only that portion of the contract_price that they retained as profit the plrf accounts were not reflected on the dealerships' returns for these years and the income earned by investment of these reserves was not currently included in their gross_income the dealerships included reserves in income only when and to the extent paid to them from the plrf accounts for calendar_year and subsequent years the escrow trustees have filed form sec_1041 u s fiduciary income_tax return with respect to each of the plrf accounts these returns treat the investment_income as if the plrf accounts were complex trusts the escrow trustees were of the opinion that this treatment was required by final regulations under sec_468b issued in date respondent determined that the dealerships' method_of_accounting for the vsc’s did not clearly reflect income because it resulted in omission of items of income and premature deduction of some items of expense respondent computed adjustments to their income for each of the years at issue in a manner designed to result in inclusion of the full purchase_price of contracts sold during the year and deferral of deductions for related expenses until later years respondent further required the dealerships to include in income their respective shares of the investment_income of the plrf accounts as it accrued finally respondent included in the income of certain dealerships an additional_amount pursuant to sec_481 only the sec_481 adjustment asserted against dfm investment co is at issue in these proceedings opinion portion of contract_price deposited in the plrf a respondent's theory sec_451 provides that the amount of any item_of_income shall be included in gross_income for the taxable_year in which received by the taxpayer unless under the method_of_accounting used in computing taxable_income the amount is properly accounted for as of a different period under the accrual_method of accounting_income is includable for the taxable_year when all the events have occurred that fix the right to receive the income and the amount of the income can be determined with reasonable accuracy sec_1_446-1 sec_1_451-1 income_tax regs generally all the events that fix the right to receive income have occurred when it is actually or constructively received due or earned by performance whichever comes first 372_us_128 570_f2d_382 1st cir 32_tc_906 affd 304_f2d_781 2d cir a line of cases beginning with 360_us_446 expounds the conditions under which a taxpayer's right to receive income becomes fixed where payment to the taxpayer is withheld or deposited in a reserve_account the taxpayers in hansen were accrual basis retail dealers who sold automobiles and house trailers on credit and then assigned the consumer installment paper to a finance company guaranteeing the consumer's payment the finance company paid the dealer cash equal to the face_amount of the installment paper less a specified percentage that the finance company credited to a reserve_account and withheld as collateral to secure the dealer's guaranty and other obligations to the finance company periodically the finance company released to the dealer amounts in the reserve exceeding a stated percentage of the unpaid balances on installment paper purchased from the dealer on their tax returns the dealers currently included in income only the amounts paid to them by the finance company the dealers contended first that they had no right to receive amounts that they could not currently compel the finance company to pay them second their right to receive reserves did not become fixed so long as the amount that they would ultimately recover was subject_to their contingent liabilities to the finance company accordingly the dealers argued there was no basis for accrual of the reserves as income for the year in which the reserves were withheld and credited to the dealer's account the supreme court rejected the dealers' first argument stating that under the accrual_method it was the time of acquisition of the fixed_right to receive the reserves not the time of their actual receipt that controlled when the reserves must be reported as income id pincite in reply to the dealers' second argument the court observed that only one of two things could happen to the reserves either they would be paid to the dealer or applied in satisfaction of the dealer's obligations to the finance company as the dealer would thus effectively receive the entire amount of the reserves in all events the right to receive the reserves was not conditional but absolute at the time they were withheld and credited to the dealer's account and the dealer accordingly realized income at that time id pincite in 293_f2d_35 5th cir affg 33_tc_303 the taxpayer was a natural_gas distributor that sold the installment paper generated by sales of tanks and appliances to its customers to a finance company for a price equal to its face_amount which included finance_charges payable ratably over the full term of the installment contract the finance company paid the taxpayer only percent of the merchandise price withholding the remaining percent plus the amount of the finance_charges in a dealer reserve_account to secure the taxpayer’s guaranty of payment on the installment paper the taxpayer did not currently include the reserves in its income affirming this court the court_of_appeals followed hansen reasoning that since the entire amount of the reserves would eventually either be paid to the taxpayer or used to discharge its liabilities the taxpayer had a fixed_right to receive and must currently include amounts credited to its reserve_account the court_of_appeals rejected the taxpayer's argument that hansen was distinguishable because the reserves represented in part finance_charges that the taxpayer would have reported as income ratably over the term of the installment contract as earned if it had retained the customer’s installment paper the court_of_appeals was not persuaded that the finance_charges included in the consideration for the sale of the paper should be accounted for in the same manner as finance_charges earned and received over time by the holder of the paper the court_of_appeals reasoned that the taxpayer materially altered its economic position by selling the paper not only did it reduce its risk exposure it also benefited by receiving immediate credit for an amount corresponding to the full amount of the finance_charges and depending on the balance in its account the credits could produce distributable cash long before the installments would be collectible from the consumer id pincite since general gas corp v commissioner supra the courts have repeatedly held that accrual basis retailers must currently include the portion of the amount_realized on the sale of installment paper attributable to participation interest even though it is withheld in a reserve_account to secure the retailer's guaranty obligations and is subject_to forfeiture to the extent that the interest otherwise payable to the finance company under the installment paper is either abated as a result of the consumer's prepayment of the balance of his debt or becomes uncollectible 965_f2d_818 10th cir affg 91_tc_1085 295_f2d_306 9th cir affg tcmemo_1959_151 51_tc_500 affd on other issues 426_f2d_417 6th cir klimate master inc v commissioner tcmemo_1981_292 the principles enunciated in the dealer reserve cases have been affirmed in other multiparty transactions in which payments to the taxpayer are withheld or deposited in reserve as security for the taxpayer's executory obligations thus in 843_f2d_163 4th cir an accrual basis taxpayer that constructed and operated a low-income apartment complex financed by the virginia housing development authority vhda was required to secure both its loan from vhda and its obligations to maintain and operate the complex by depositing a portion of the rents collected from tenants into reserve accounts under vhda's control the court_of_appeals held that the rule_of hansen required the taxpayer to include the rent deposits in income when collected although the amount of the reserves that the taxpayer would ultimately recover was not ascertainable at the time of deposit in all cases disposition of the reserves would inure to the taxpayer's benefit and therefore the right to receive was fixed see also 357_f2d_3 8th cir affg in relevant part and revg and remanding on other issues tcmemo_1964_143 respondent's position is that the cases at hand are controlled by the hansen line of cases respondent argues that the dealerships acquired a fixed_right to receive the full purchase_price of the vsc at the time of the sale even though they were required by contract immediately to deposit a portion in an escrow account we agree petitioners take the position that amounts deposited by a dealership in the plrf were not includable in its gross_income unless or until actually released to the dealership as payment for covered repairs or upon expiration of the vsc as unconsumed reserves petitioners reason as follows the vsc's are executory contracts the issuing dealership earned the amounts required to be paid under their terms through performance at the time the vsc's were entered into the issuing dealership had not earned and was not entitled to be paid any portion of the funds required to be held in escrow the first time the issuing dealership had any right to this portion of the contract holder's payment was when or if it made repairs covered by the terms of the vsc if no such repairs were made the money remained in escrow until the vsc expired and even then would not be paid to the issuing dealership unless all of the conditions for a release of unconsumed reserves were met there are a number of problems with petitioners’ argument first it confuses the right to receive with both earning through performance and the right to present payment each of these rights is independently sufficient to require accrual under the all_events_test 372_us_128 automobile club of new york inc v commissioner t c pincite that the dealerships could not compel the escrow trustees to pay reserves from the escrow accounts does not control the determination of whether the dealerships had a fixed_right to receive them commissioner v hansen u s pincite nor is it dispositive that the dealerships had not performed any repair services under the vsc's at the time they collected the purchase_price and deposited it in escrow petitioners' confusion on this point causes them to misread the relevant case authorities thus they argue that the fact that the cases at hand concern executory service contracts distinguishes them materially from the hansen line of cases hansen and resale mobile homes both involve the sale of retail installment contracts in the context of a sale of property these cases held that the taxpayers had to currently recognize the agreed purchase_price for the installment contracts as income at the time of sale since the transfer of the property by them to their respective purchasers established their right to be paid here in contrast we are dealing with executory service contracts which can be terminated at will by the contract holder at the time the vsc is entered into the dealerships have only a conditional right to receive a portion of agreed purchase_price and no right to receive the amount required to be held in escrow this fundamental difference undoes all of respondent's argument based on hansen and resale mobile homes the distinction that petitioners draw between executory service contracts and completed sales of property misrepresents the issue in the dealer reserve cases and their holdings if the transactions at issue in those cases had simply been closed and completed sales of property then no portion of the purchase_price would have been withheld in reserve the dealer_reserves were established precisely for the purpose of securing executory obligations of the taxpayer as guarantor of future payments on the installment paper the cases held that the taxpayer acquired a fixed_right to receive the reserves notwithstanding the possibility that as guarantor of the consumer's performance the taxpayer would forfeit some or all of the reserves to the finance company in the event that the consumer defaulted or paid off the balance of the loan prematurely terminating the installment contract before the scheduled interest was earned another problem with petitioners' argument is that it assumes that the proper method of reporting income from the sale of vsc's is the same as the method the dealerships are entitled to use to report income from repairs that they perform on a fee- for-service basis in making this assumption they fail to appreciate that the economic position of the dealership as well as that of the customer is materially different in the two situations when the dealership sells a motor_vehicle without a vsc the income it may earn from servicing the vehicle is contingent in both time and amount the dealership would properly report income in the future as earned by performance of services it would be impracticable to accrue this contingent service income in the year the vehicle is sold and the conditions for inclusion in gross_income under the all_events_test would not be satisfied by contrast when the dealership sells a vehicle together with a vsc it assumes the obligation to perform or finance all covered repairs that may be required over a defined term in exchange for a fixed price the sale of the contract effects a transfer to the dealership of the risk that the actual cost of servicing the vehicle over this term will be greater or less than the fixed price thus the vsc is not a contract for the sale of specific future services as petitioners characterize it but a service warranty the purchase_price of the contract likewise corresponds not to the cost of any particular repair jobs that the dealership may be called upon to perform in the future but to the cost of assuming a defined risk it is undisputed that the full contract_price was due and collected at the time the vsc was sold the timing of the purchaser's performance is consistent with the distinctive economics of the vsc arrangement the purchaser agrees to part with his money in advance of any repair services because the benefit for which he is paying is the transfer of risk effective upon execution of the contract the dealership demands the full contract_price in advance of repair services because it has begun to perform when it accepts this risk the economic consequences to the dealership of selling a service warranty under the vsc arrangement are not the same as the economic consequences of selling repair services on a fee- for-service basis the sale converts contingent future payments into a fixed cash deposit immediately available for satisfaction of the dealership's liabilities to all its contract holders the deposit is invested and earns income that is accumulated on the dealership's behalf if the actual cost of repairs under the dealership's contracts turns out to exceed the deposits plus accumulated investment_income in its account and the dealership has failed to insure itself or to comply with the terms of the insurance_policy the dealership will bear the loss on the other hand if the actual cost of repairs turns out to be less than the reserves some or all of the unconsumed reserves revert to the dealership the credit that the dealership receives for each contract sold counts toward satisfaction of the minimum sales quota that must be achieved for the year in order to qualify for release of unconsumed reserves attributable to any contracts sold during the same year it also contributes toward the minimum account balance required in order to receive unconsumed reserves attributable to currently expiring contracts in brief the many distinctive benefits and risks of the vsc arrangement for the dealership are attributable to the form of a present sale in which it is cast it is the sale itself which makes a difference general gas corp v commissioner f 2d pincite therefore it is entirely appropriate to treat the arrangement as a present sale for federal_income_tax purposes with consideration received up front in the form of cash and reserve credits cf id klimate master inc v commissioner tcmemo_1981_292 both discussing significance for tax treatment of finance_charges of distinction between holding installment paper and selling it like the taxpayers in the hansen line of cases petitioners argue that the inability of the dealership to predict at the time it sold a vsc how much of the reserve it would ultimately recover either through performance of repairs or upon expiration of the contract precludes satisfaction of the necessary conditions for accrual under the all_events_test they attempt to distinguish hansen on the ground that in that case the funds in the dealer reserve_account would in all events either be paid to the taxpayer or be applied in satisfaction of his obligations whereas in the cases at hand the reserves might have been disposed of in a manner that did not constitute receipt by the dealership specifically there were two additional possible scenarios the reserves might be paid to another repair facility or refunded to the purchaser upon cancellation of the contract the vsc imposes an obligation upon the issuing dealership either to perform covered repairs itself or to pay for covered repairs by another authorized facility the use of the reserves to pay another authorized repair facility would discharge the dealership's obligation and thereby constitute receipt within the meaning of hansen commissioner v hansen u s pincite- cf 279_us_716 the dealership would also receive the reserves in the second scenario posited by petitioners under the vsc like a standard contract of insurance which it closely resembles upon notification of the purchaser's election to cancel the contract the dealership immediately becomes personally indebted to the purchaser for the amount of the unearned portion of the contract_price see williston on contracts sec pincite 3d ed when the dealership secures release of reserves and uses them to discharge its personal indebtedness it has plainly received them for purposes of the all_events_test this result is consistent with the case law on the taxation of dealer reserve accounts as noted above it is well established that a taxpayer that sells a consumer installment contract for a price that includes interest payable over the term of the contract acquires a fixed_right to receive the amount of the purchase_price attributable to the interest at the time it is credited to the taxpayer's reserve_account even though the reserve_account will be charged to the extent of any interest that is abated before it is earned as a result of the consumer's decision to prepay the balance and terminate the contract prematurely resale mobile homes inc v commissioner f 2d pincite shapiro v commissioner f 2d pincite general gas corp v commissioner f 2d pincite federated dept stores inc v commissioner t c pincite we do not perceive any difference in substance between forfeiture under those conditions and forfeiture through the cancellation refund provisions of the vsc in both situations the forfeiture constitutes an application of the funds to discharge the taxpayer's obligations which unquestionably inures to the taxpayer's benefit in neither situation does the existence of the contingent_liability prevent the taxpayer from acquiring a fixed_right to receive the amounts subject_to forfeiture when they are credited to the taxpayer's reserve_account so long as a dealership including any successor_in_interest remains in existence until all of its vsc's have expired all proceeds from the sale of those contracts that it deposits in the plrf will as in hansen either be paid to the dealership directly or be applied in satisfaction of its various liabilities under the operative agreements the problem of prediction suggested by petitioners does not arise b petitioners' deposit theory petitioners advance two alternative theories under which the reserves would not be reportable as income to the dealerships in the year they were collected from the purchaser one theory characterizes the reserves as customer deposits the authority on which they rely is the complete dominion test enunciated by the supreme court in 493_us_203 although petitioners do not spell out in detail how they think indianapolis power light applies the argument seems to run as follows inasmuch as the dealerships collected the amounts allocable to the plrf subject_to an obligation to refund them at the purchaser's option the dealerships did not have some guarantee that they would be allowed to keep the money as long as they complied with the terms of the contract accordingly the reserves were not income to the dealerships until applied to future purchases of repairs or released to the dealerships without restriction upon expiration of the contract in indianapolis power light the issue was whether an accrual_method public_utility was required to include in gross_income upon receipt the amount of refundable security deposits that it required from customers with suspect credit the amount of the deposit was twice the customer's estimated monthly utility bill a customer could obtain a full refund of his deposit by demonstrating acceptable credit or by making timely payments over a specified period the customer could choose to receive the refund in cash or have it applied against future bills the court held that the customer deposits were not advance_payments for electricity and therefore not taxable upon receipt the key said the court is whether the taxpayer has some guarantee that he will be allowed to keep the money id pincite in the case of a nonrefundable advance_payment exemplified by the fees for dancing lessons at issue in 372_us_128 and subscription fees in 367_us_687 the seller is assured that so long as it fulfills its contractual obligation the money is its to keep here in contrast a customer submitting a deposit made no commitment to purchase a specified quantity of electricity or indeed to purchase any electricity at all ipl's right to keep the money depends upon the customer's purchase of electricity and upon his later decision to have the deposit applied to future bills not merely upon the utility's adherence to its contractual duties under these circumstances ipl's dominion over the funds is far less complete than is ordinarily the case in an advance-payment situation the customer who submits a deposit to the utility retains the right to insist upon repayment in cash he may choose to apply the money to the purchase of electricity but he assumes no obligation to do so and the utility therefore acquires no unfettered dominion over the money at the time of receipt commissioner v indianapolis power light co supra pincite fn ref omitted in subsequent cases this court has had occasion to apply the reasoning of indianapolis power light to analogous situations 96_tc_559 concerned the tax treatment of a subscription television operator that collected a security deposit from all subscribers upon termination of service at any time by either party if no amounts were due from the subscriber the television company was required to refund the entire deposit a majority of subscribers chose to apply at least a portion of the deposit to pay monthly service charges on their final bill in holding that the deposits were not taxable_income to the television company we reasoned that the subscribers controlled whether the deposit would be refunded or applied against amounts due for services the subscriber made no commitment to purchase a specified amount of services from the television company or indeed to purchase any services at all thus there was no guarantee that the television company could keep the deposit in buchner v commissioner tcmemo_1990_417 the taxpayer operated a direct mail advertising service and required its clients to make deposits into postage impound accounts to cover estimated postage expenses in the event that a client failed to reimburse the taxpayer for postage money would be withdrawn from the client's account when a client terminated its relationship any balance in the account not so applied was refunded we held that the deposits were not income to the taxpayer under the complete dominion test because so long as clients paid their monthly bills no portion of the deposits would be applied to payments for services and retained by the taxpayer petitioners’ attempt to apply the teaching of indianapolis power light to the cases at hand is self-contradictory and does not support their position on the issues in dispute if the reserves were nontaxable deposits by reason of the dealerships' contingent_liability to refund them on demand then they would have ceased to be deposits and become taxable_income at such time cf 98_tc_242 railroad company did not realize income upon collection of deposits from shippers for estimated costs of sidetrack construction which railroad company agreed to refund to the extent deposits exceeded actual construction costs through a rebate formula based on shipping volumes as they became nonrefundable under the vsc the portion of the contract_price to be refunded to the purchaser on cancellation declines in proportion to the greater of time elapsed or mileage driven yet the dealerships did not so report the reserves on their returns and petitioners do not argue that it would have been appropriate for them to do so the method_of_accounting for the reserves that the dealerships did use is inconsistent with the characterization of these amounts as deposits and it is this method not the treatment of the reserves as deposits that respondent determined did not clearly reflect income thus when carried to its logical implications the deposit theory is not germane to any matter in controversy it is worth noting moreover that the portion of the vsc purchase_price that the dealerships reported as their profit on a sale was also subject_to refund on cancellation in accordance with the same declining balance formula applicable to the reserves yet petitioners do not suggest that the dealerships would have been entitled to exclude their profit from gross_income on the ground that it too was merely a customer deposit since mileage driven would not have been ascertainable by the dealerships the most likely method of reporting income consistent with the deposit theory would have been simply to prorate the amount of the deposit over the maximum period of coverage provided under the contract in accordance with the refund schedule cf 106_tc_237 even if petitioners' deposit theory were consistent with the accounting_method that they are defending their reliance upon indianapolis power light would be misplaced not all refundable payments can be excluded from income there is a large body of case law to the contrary see eg 291_us_193 insurance commissions repayable in the event of policy cancellation 750_f2d_674 8th cir refundable payments received under installment_sales contract prior to delivery of merchandise union mut life ins co v united_states f 2d pincite n prepaid_interest refundable in the event of premature loan repayment 531_f2d_1156 2d cir affg tcmemo_1975_27 receipts from record sales under contract entitling purchaser to return for credit refund 51_tc_733 refundable advance_payments for custom-made clothing 21_tc_622 refundable advance_payments for photographs 3_tc_411 purchase_price of books of coupons redeemable in exchange for automobile maintenance services where buyer entitled to return unused coupons for pro_rata refund colonial wholesale beverage corp v commissioner tcmemo_1988_405 affd 878_f2d_23 1st cir refundable container deposits on beverage sales handy andy t v appliances inc v commissioner tcmemo_1983_713 refundable purchase_price of multiyear television service policy contract j j little ives co v commissioner tcmemo_1966_68 receipts from magazine sales under contracts entitling purchaser to return for credit refund smith v commissioner tcmemo_1962_128 affd 324_f2d_725 9th cir gain from sale of restaurants where buyer entitled to return assets under certain circumstances on the other hand there are numerous precedents upholding the taxpayer's characterization of a refundable payment as a deposit in the absence of a binding agreement to apply the sum to the purchase of specific goods and services 317_f2d_829 7th cir affg in part and revg in part tcmemo_1962_97 progress payments made under construction_contract prior to final_determination of work specifications and amount due for work 128_f2d_968 5th cir revg 44_bta_1215 lease security deposits where if the only agreement was that it should apply to the last year's rent it would of course be rent paid in advance but there were many things to which it might become applicable besides the last year's rent 11_tc_964 customer advances used to buy inventory prior to formation of definite sale contract indianapolis power light did not purport to overrule these authorities and establish refundability as the exclusive criterion for distinguishing taxable sales income from nontaxable deposits in all cases 998_f2d_513 7th cir affg on this issue tcmemo_1989_636 what distinguished the nontaxable deposits in the indianapolis power light line of cases from taxable_income was not their refundability per se ultimately the classification of these amounts as nontaxable deposits turned on the fact that the taxpayer's right to retain them was contingent upon the customer's future decisions to purchase services and have the deposits applied to the bill commissioner v indianapolis power light u s pincite oak indus inc v commissioner t c pincite buchner v commissioner tcmemo_1990_417 the payments at issue in the cases at hand do not share this characteristic to see why this is true assume that a dealership sells vsc's all contract holders elect to receive coverage until their contracts expire and they file claims with the dealership for covered repairs that fully consume the reserves in the dealership's plrf account on these facts all amounts deposited into the account will be recovered by the dealership now assume that the facts are the same except that no claims are filed upon expiration of the contracts all amounts deposited into the account become available for release to the dealership thus in both scenarios the dealership recovers all the reserve deposits yet only in the first were any amounts applied to payment for repair services finally assume that in the first week of coverage due to expire after years or big_number miles one contract holder files a claim for covered repairs that consumes the entire amount of the reserves attributable to his contract then at the end of the first year when he has driven big_number miles he cancels the contract holder is entitled to a refund of one-half of the purchase_price of the vsc even though the entire amount of the reserves attributable to his contract has already been applied to his claim for repair services as these examples demonstrate the dealership's right to recover amounts deposited in the reserve is not contingent upon the contract holders' actual future claims for repair services rather it is contingent upon time elapsed and mileage driven while the contract remains in force variables that are entirely independent of the amounts applied to repair services the absence of any relationship between the amounts of the reserves actually applied to the provision of repairs under the vsc and the determination of how the reserves are earned for refund purposes highlights the central error in petitioners' theory this absence indicates that the contract_price is in fact paid for a service that is measured in terms of time and mileage not parts and labor in short the contract_price is consideration for the present sale of a warranty not a deposit to be held pending future agreements to provide repairs there is a straightforward explanation for the refundability of the contract holder's payment that does not require us to obliterate the well-settled distinction between deposits and sales income and to extend the holding of indianapolis power light beyond all recognition the price of the vsc is subject_to pro_rata refund upon cancellation because it is similar to a premium paid under a standard insurance_policy since the vsc serves the function of insuring the vehicle purchaser against loss it is not surprising that it is sold on terms similar to other types of insurance c petitioners' trust_fund_theory according to the second theory advanced by petitioners a dealership did not realize income from the sale of a vsc to the this court has previously noted the similarity between an extended service_contract for consumer durables and a contract of insurance see 64_tc_238 to say that the vsc resembles insurance from the contract holder's perspective is not to say that it constitutes insurance from the dealership's perspective according to a view espoused by the commissioner the dealership bears an insurance risk only to the extent that it agrees to indemnify the contract holder for repairs performed by other facilities to the extent that it may perform covered repairs itself the risk it bears is more properly regarded as a business risk on this distinction see revrul_68_27 1968_1_cb_315 see also 107_f2d_239 d c cir extent of the portion of the contract_price deposited in escrow because this amount constituted a_trust fund for the benefit of the purchaser petitioners argue that the dealership acted as a mere conduit in collecting these funds and transferring them to the escrow trustees that the purchasers owned the funds held in the plrf and that the dealership first acquired property rights in the reserve funds when the funds were disbursed to it by the trustees petitioners find support for this theory chiefly in 47_tc_391 affd on other grounds 407_f2d_210 9th cir and 72_tc_284 petitioners contend that it would be impossible to find for respondent on this issue without expressly overruling this court's previous opinion in angelus funeral home and the situation presented in miele is virtually indistinguishable from that presented here in angelus funeral home the taxpayer was an accrual basis funeral home that collected payments from its customers under pre-need funeral plan agreements obligating it to perform or have performed certain funeral services for the customer upon his death the agreements provided that the customer's payment be segregated in a special account be held in irrevocable_trust for the uses and purposes herein set forth and be fully expended for such purposes the funeral home reported the amounts so collected as income for the year in which the funeral services were provided in upholding the taxpayer's exclusion of the payments from gross_income for the year of receipt we reasoned that the preneed funeral contract created a custodial or trust arrangement for the benefit of the customer that the taxpayer received the payments as a custodian or trustee and that accordingly it did not realize income from sale of the preneed contracts the issue in miele was how a law firm should account for prepaid legal fees the taxpayer a cash_basis law firm was required under the state professional responsibility code to preserve the identity of advances received from clients by segregation of the funds in a client trust account and by separate_accounting for each client when a case was closed the firm transferred the earned portion of the client's advances to its own general account and refunded the unearned portion to the client it reported the advances as income only when transferred to its general account in consideration of the legal restrictions on the law firm's use of the advances we held that the advances were properly treated as belonging to the client until transferred to the firm's general account and hence the law firm was not in receipt of income when the payments were actually received miele v commissioner supra pincite respondent would distinguish angelus funeral home and miele on the ground that they concerned whether the taxpayer actually or constructively received the amounts it was obligated to hold in trust for the customer in the cases at hand respondent argues we need not inquire into the effect of contractual restrictions upon the taxpayer’s use of funds collected from customers because even if the taxpayer’s use of the funds was sufficiently restricted that collection did not constitute receipt of income the taxpayer acquired a fixed_right to receive the funds when it collected them and hence must include them in income at that time respondent’s contentions do not dispose_of petitioners' argument under the right-to-receive analysis of the hansen line of cases which we have applied by analogy to the cases at hand it is clear that the amount withheld to secure the taxpayer's obligations is income to the taxpayer the question is only when it must be accrued by contrast the question in angelus funeral home and miele was whether the taxpayer received the amounts at issue as income or as the property of another angelus funeral home v commissioner supra pincite f 2d pincite miele v commissioner supra pincite a taxpayer cannot receive or have the right to receive funds as income before it acquires a beneficial_interest in the funds see 345_us_278 282_f2d_225 5th cir 31_f2d_843 9th cir revg 10_bta_65 55_tc_761 affd 456_f2d_255 5th cir 48_tc_411 revd on other grounds 400_f2d_981 7th cir 14_tc_965 twin hills meml park mausoleum corp v commissioner tcmemo_1954_206 if and to the extent that the contract holder retains the beneficial_interest in the funds collected by the dealership the dealership is not required to include them in gross_income it is therefore necessary to address petitioners' contention that the contract holder does not relinquish beneficial_ownership of the portion of the contract_price allocable to the plrf in other words we must decide whether the vsc arrangement like the preneed funeral arrangement in angelus funeral home and the arrangement for prepaid legal fees in miele provided for collection of this money in trust for the contract holder's benefit respondent tries to distinguish the cases on which petitioners rely by further pointing out that in 72_tc_284 the funds in the client trust account belonged to the client and that in 47_tc_391 affd on other grounds 407_f2d_210 9th cir the preneed funeral arrangement created a grantor_trust on behalf of the customer but respondent’s observations simply beg the question whether the contract holders in the cases at hand also retain a beneficial_interest in the reserves sec_301_7701-4 proced admin regs provides that in general the term trust as used in the internal_revenue_code refers to an arrangement created by will or by inter_vivos declaration whereby a trustee takes title to property for the purpose of protecting or conserving it for beneficial owners under the ordinary rules applied in chancery or probate courts under the case law for federal_income_tax purposes a relationship generally is classified as a_trust if it is clothed with the characteristics of a_trust --a standard that tends to be more inclusive than a technical trust under state law 278_f2d_127 9th cir 54_f2d_848 1st cir revg in part 21_bta_1001 180_fsupp_407 no particular words are necessary to create an express trust its existence may be inferred from the pertinent facts and circumstances portland cremation association v commissioner supra pincite 16_tc_988 for state law purposes an express private trust arises where a trustee acquires legal_title to specific property the trust property or res subject_to enforceable equitable rights in a beneficiary restatement trust sec_2d sec_2 bogert the law of trusts and trustees sec_1 pincite 2d ed the trust res must be sufficiently described or capable of identification that its title can pass to the trustee upon actual delivery of the trust corpus in re schnitz bankr w d mo newton v wimsatt s w 2d mo ct app cf restatement supra sec_76 bogert supra sec_113 pincite thus only the person who has title or interest in property can make it the subject matter of a_trust 118_f2d_315 6th cir 91_f2d_880 7th cir affg 32_bta_1036 we begin by determining whether the plrf constituted a_trust fund the plrf was established for the purpose of protecting and conserving funds for the satisfaction of the dealerships' obligations to purchasers under the vsc's the escrow trustees held title to the plrf accounts in their own names as trustees the property to which they took title was distinctly identified in the administrator agreement as comprising all amounts deposited by a dealership plus the accumulated investment_income plrf assets could inure to the benefit of a trustee only to the extent that they were not used to pay claims or refunds prior to the expiration of the contracts to which they were attributable they were not needed to maintain the dealership's account balance at an actuarially safe level and they were not otherwise payable to the dealership or its successor under the escrow arrangement there was accordingly a separation of legal and beneficial_ownership with respect to specific property that was inconsistent with a mere bailment see bogert supra sec_11 pincite the escrow trustees exercised some discretion over the investment of the reserves and the release of unconsumed reserves through their audit authority they also supervised the dealerships' compliance with the terms of the vsc program neither the dealerships nor the contract holders had access to the reserves or the right to control the actions of the escrow trustees the escrow arrangement was therefore not an agency relationship see generally restatement supra sec bogert supra sec_15 pincite cf 69_f2d_688 5th cir affg 25_bta_994 we are satisfied that the plrf accounts would qualify as trusts under general principles of law as well as the law of the particular states governing the operative agreements cf merchants natl bank v frazier n e 2d ill app ct escrow treated as express trust newton v wimsatt supra southern cross lumber millwork co v becker s w 2d mo app ct same the plrf accounts are also properly regarded as trusts for federal_income_tax purposes it does not follow that funds deposited into the plrf accounts by the dealerships were collected from the individual purchasers in trust or that these funds were held in the plrf accounts for the purchasers' benefit in support of their theory petitioners point to the language of the operative agreements the administrator agreement provides that to the extent that dealer receives monies for reserves administrator's fees or insurance premiums dealer agrees to accept and hold such monies as a fiduciary in trust it further provides all reserves in the escrow account s shall be held for the primary benefit of contract holders to secure dealer's performance under the contracts and to pay for valid claims arising under the contracts dealer shall have no beneficial or other_property interest in the reserves or investment_income in the escrow accounts s the escrow agreement between the escrow trustees and the bank acting as escrow depository likewise recites that the vehicle service_contract entered into between a dealer in the dealer group and a consumer requires that a primary loss reserve fund escrow account be established for the benefit of the consumer the language that contracting parties use to describe the effect of their agreements may accurately reflect their intentions but it may also inadvertently or deliberately misrepresent them in determining whether the operative agreements create rights and obligations characteristic of a_trust we do not regard the language quoted above as controlling see 293_us_328 in re schnitz supra pincite petitioners themselves do not take all the language quoted above at face value on brief they take the position that unlike the portion of the vsc contract_price allocable to the plrf the portions of the contract_price allocable to fees and premium were not received by the issuing dealership in trust notwithstanding the express language in the administrator agreement to the contrary they offer no explanation for this apparent inconsistency if we look beyond the language to the function and actual effect of the agreements as well as to the conduct of the parties we find no support for petitioners' interpretation the reserves could not have been collected from the purchaser in trust under the vsc because the rights of the purchaser under the vsc did not relate to any specific trust property a_trust is a relationship in which rights are created with respect to the specific property transferred by the settlor to the trustee thus under the preneed funeral arrangement in 47_tc_391 and the arrangement for prepaid legal fees in 72_tc_284 each of the taxpayer’s customers acquired exclusive rights in a_trust fund corresponding to the amount he paid to the taxpayer even though for reasons of administrative convenience each customer’s payment was not physically segregated it was credited to a separate_account and entitled the customer to have an equivalent amount of assets in the trust fund used exclusively for his benefit the individual payment became the subject of a_trust because its identity as specific property of the customer was preserved in the form of a fixed claim to a corresponding portion of a segregated fund by contrast the vsc creates no rights for the purchaser that are defined by reference to the portion of the contract_price deposited in the plrf the amount of this deposit is determined by reference to the cost that the dealership expects to incur in satisfying its warranty obligations to the purchaser but plainly the purchaser is not entitled to have the dealership incur this cost in all events nor does the vsc or any other operative agreement require the dealership to maintain a separate_account for each contract holder to preserve a fixed portion of the reserves for his exclusive benefit the amount of any contract holder’s claims that may be satisfied from the reserves is at all times indefinite the deposit attributable to each contract holder makes possible the payment not only of his own claims but also those of other contract holders conversely the amount of reserves available for use on behalf of each contract holder is as large or small as the pool up to the specified coverage ceiling the pooled aggregate of all deposits plus accumulated income is the only identifiable trust res and no individual_contract holder is capable of transferring title to the pool there are compelling economic reasons for structuring the vsc arrangement differently from the preneed funeral arrangement the purpose of the vsc arrangement from the contract holder's perspective is to insure a risk pooling serves the function of distributing that risk among all the dealership's contract holders risk_distribution is useful because it reduces the deviation of actual losses from expected losses as a percentage of both the expected losses and the resources in the pool see 96_tc_61 modified 96_tc_671 affd in part and revd in part 972_f2d_858 7th cir this reduction in relative risk achieved through pooling enables the dealership and travelers to charge less for assuming the contract holder's risk using a structure similar to the preneed funeral arrangement would preclude risk_distribution and cost the contract holder much more without providing him any greater security the refund provision under the vsc is also probative evidence that petitioners' theory mischaracterizes the relationship among the parties the amount of the dealership's it is important to distinguish two senses of the word pooling risk_distribution pooling in the insurance sense does not occur simply by holding money received from different customers in a combined trust account where each customer retains exclusive rights to a specific_portion of the combined_fund pooling of the sort that appears to have occurred in angelus funeral home and miele refund obligation is determined by a formula based on the full contract_price time elapsed and mileage driven the refund is unaffected by the amount of claims for repairs under the contract that have been financed from the plrf yet if the vsc created a specific trust property to finance each contract holder's repairs the consumption of that property through repairs would reduce the refundable balance pro tanto in the same manner that the rendition of attorneys' services reduced the refundable balance of the client trust account in miele the actual operation of the vsc arrangement demonstrates that the funds collected by the dealership on the sale of a vsc were not impressed with a_trust in favor of the contract holder the purchaser had no beneficial_interest in the plrf the plrf existed for the benefit of the individual dealerships and for the protection of travelers the operative agreements do not grant the purchaser any rights that the status of beneficiary would imply none of the agreements expressly recognizes any right of the purchaser to enforce the terms for the establishment funding administration or termination of the trust on the contrary the vsc expressly disclaims any liability of the administrator to the purchaser the obligations of the escrow trustees ordinarily do not run to the purchaser directly reserves are released to the issuing dealership or to another authorized repair facility even cancellation refunds are remitted to the issuing dealership for forwarding to the purchaser there is no reporting obligation to the purchaser concerning the status of the plrf account in the event of the dealership’s default the purchaser cannot look to the plrf for satisfaction of the dealership's obligation his recourse is to file a claim with travelers it is the insurance_company which after paying the purchaser's claim is entitled to recover its loss out of the dealership's plrf account the accounts are titled in the name of the escrow trustees for the dealer group or for each dealership separately and the dealerships are designated as the fdic insured depositors these provisions refute the proposition that the contract holders were intended to hold a beneficial_interest in the trust furthermore we are unable to see any functional rationale for petitioners' theory of beneficial_ownership the accumulation and conservation of the trust fund was clearly a matter of concern to the dealerships as long as they fulfilled certain minimal conditions they were entitled to recover at least the principal portion if not also the income portion of any unconsumed reserves they were personally liable for any losses in excess of the reserves and would have to pay for these losses out of their own pockets if they failed to maintain excess loss insurance or properly file claims under the insurance policies one of the primary purposes of the plrf arrangement was to provide the dealership with greater security than the structure of the nads program had afforded as excess loss insurer travelers also had a vital interest in the size and security of the trust fund the plrf accounts served as travelers' buffer release of reserves under any circumstances claims for repairs cancellation refunds unconsumed reserves reduced the account balances and increased the insurance company's exposure the contract holder would have been largely indifferent to the status of the trust fund under the vsc the contract holder was entitled to have his losses covered up to the maximum amount specified in the contract from the plrf the dealership's own funds or travelers if the dealership failed to satisfy a covered claim or refund the unearned portion of the contract_price upon cancellation the contract holder had recourse against travelers with one of the six largest property and casualty insurance_companies in the united_states providing ultimate assurance to the contract holder that his interests would be protected a beneficial_interest in the plrf would have been essentially superfluous to him if the dealerships had understood the vsc program to protect the contract holders by granting them a beneficial_interest in the trust fund one would expect them to have called attention to this aspect of the program when they recommended it to their customers it generally appears that the dealerships did not mention the plrf in their sales presentations to prospective vsc purchasers the protection that the dealerships did emphasize was the major insurance_company that was underwriting the program symbolized by the red travelers umbrella that the manager of one of the dealerships testified that he kept on hand for this purpose we conclude that vsc purchasers held no beneficial_interest in the plrf recognition of the plrf as a_trust for federal_income_tax purposes provides no basis for the exclusion of reserve deposits from the dealerships’ gross_income investment_income of the plrf investment_income earned by the plrf apparently was not reported on any_tax return for taxable years prior to for and subsequent years the escrow trustees filed form sec_1041 for each escrow account ostensibly reporting this income in a manner consistent with the treatment of the accounts as complex trusts petitioners advance alternative arguments defending both treatments code sec_468b which was enacted in directed respondent to issue regulations which would specify how investment_income such as that credited to the escrow accounts should be taxed the regulations which were finally issued do not address situations such as the one presented here fn ref omitted in the absence of regulatory guidance the court should apply the law as it existed before enactment of code sec_468b the principles developed by the courts would defer taxation of any earnings credited to the escrow accounts until their owner is identified under the homeless income doctrine these amounts are not currently reportable by anyone until subsequent events determine who will ultimately receive them since the funds held in the escrow accounts did not belong to the issuing dealerships the interest which accrued on the accounts is not chargeable to them either if the court determines that it must develop its own rules to implement code sec_468b it should treat the escrow accounts as separate taxable entities presumably trusts under either alternative no investment_income can be currently charged to the dealerships prior to a number of cases and rulings suggested that the earnings_of a litigation settlement fund receivership or escrow account that did not qualify as a_trust for federal_income_tax purposes were not taxable until the identity of the person entitled to receive the income could be determined see eg 286_us_417 revrul_71_119 1971_1_cb_163 revrul_70_567 1970_2_cb_133 revrul_64_131 c b part sec_468b was enacted as part of the tax_reform_act_of_1986 publaw_99_514 sec a 100_stat_2814 to clarify the tax consequences of certain settlement funds established pursuant to a court order for payment of tort liabilities designated_settlement_fund sec_468b b d the statute provides that a designated_settlement_fund is a separate taxable entity subject_to current taxation on its net_income at the maximum fiduciary rate sec_468b a provision relating to the taxation of escrow accounts settlement funds and similar funds generally was incorporated in the technical_and_miscellaneous_revenue_act_of_1988 tamra publaw_100_647 102_stat_3582 and was codified as sec_468b sec_468b provides sec_468b clarification of taxation of certain funds --nothing in any provision of law shall be construed as providing that an escrow account settlement fund or similar fund is not subject_to current income_tax the secretary shall prescribe regulations providing for the taxation of any such account or fund whether as a grantor_trust or otherwise the section applies to escrow accounts settlement funds or similar funds established after date h rept pincite s rept pincite the committee reports contain the following guidance concerning the regulations authorized by the statute it is anticipated that these regulations will provide that if an amount is transferred to an account or fund pursuant to an arrangement that constitutes a_trust then the income earned by the amount transferred will be currently taxed under subchapter_j of the code thus for example if the transferor retains a reversionary_interest in any portion of the trust that exceed sec_5 percent of the value of that portion or the income of the trust may be paid to the transferor or may be used to discharge a legal_obligation of the transferor then the income is currently taxable to the transferor under the grantor_trust_rules id final regulations under sec_468b were issued in date sec_1_468b-1 income_tax regs the scope of the regulations is limited to certain types of litigation settlement funds funds that satisfy obligations to repair or replace products regularly sold in the ordinary course of the transferor's trade_or_business are specifically excluded from coverage sec_1_468b-1 income_tax regs the rules governing the taxation of grantor trusts are contained in subpart e of subchapter_j sections sec_671 provides that when the grantor is treated as the owner of any portion of a_trust the grantor's taxable_income and credits are computed taking into account those items of the trust's income deductions and credits attributable to the portion of the trust that the grantor is treated as owning sec_677 provides that the grantor is treated as the owner of any portion of a_trust whose income without the approval or consent of any adverse_party is or in the discretion of the grantor or a nonadverse_party or both may be distributed to the grantor or held or accumulated for future distribution to the grantor the regulations provide the following interpretive gloss on the scope of the statutory language under sec_677 the grantor is treated as the owner of a portion of a_trust if he has retained any interest which might without the approval or consent of an adverse_party enable him to have the income from that portion distributed to him at some time either actually or constructively sec_1_677_a_-1 income_tax regs emphasis added use of the income of the trust for the purpose of discharging a legal_obligation of the grantor constitutes a distribution to the grantor within the meaning of sec_677 85_tc_1031 affd on other grounds 825_f2d_241 9th cir sec_1_677_a_-1 income_tax regs sec_672 defines an adverse_party as any person having a substantial_beneficial_interest in a_trust that would be adversely affected by the exercise or nonexercise of a power that the party possesses respecting the trust sec_672 defines nonadverse_party as any person who is not an adverse_party the legislative_history of the internal_revenue_code of explains that sec_677 contemplates situations in which payment of trust income to or for the benefit of the grantor is either required under the terms of the trust or discretionary h rept 83d cong 2d sess a217 the classification of persons that participate in the administration of the trust as adverse or nonadverse parties becomes relevant to the application of sec_677 only if such persons exercise discretion the theory behind this distinction is that where a power to pay trust income to the grantor or for his benefit is held by some person other than the grantor the power should nevertheless be attributed to the grantor if the holder of the power has no substantial_beneficial_interest that would be adversely affected by exercise of the power for the grantor's benefit the presumption is that there is a sufficient likelihood that the holder will exercise his power for the benefit of the grantor unless it would be detrimental to his own interests to do so id at a212 bittker lokken federal taxation of income estates and gifts par pincite 2d ed we do not agree with petitioners that the investment_income earned by the plrf is homeless income whose taxation must be deferred until its ultimate disposition is determined at the inception of the plrf its owners were identifiable under the grantor_trust_rules in the previous section of this opinion we concluded that the plrf is classified as a_trust for federal_income_tax purposes the dealerships were the grantors of the trust because it was they who supplied the trust property as explained in the previous section unlike the preneed funeral arrangement under which the funeral home acted as a mere conduit in transferring trust property from its customers the money collected from vsc purchasers did not constitute identifiable trust property before it left the hands of the dealerships cf buhl v kavanagh f 2d pincite 56_tc_263 pursuant to the administrator agreement the plrf was established to fund the dealerships' obligations under the vsc's all income earned by the plrf was available for use to discharge the dealerships' obligations either currently or in future as needed it follows that the dealerships are treated as owners of the entire trust provided that the application of trust income for the dealerships' benefit in this manner did not depend upon the approval or consent of an adverse_party sec_1_677_a_-1 and d income_tax regs the administrator agreement requires the authorization of both escrow trustees the managing agent and administrator for release of any reserves from the plrf since the administrator is entitled to receive any investment_income of the plrf not paid to or used for the benefit of the dealerships the administrator plainly holds an interest in the plrf that is adversely affected by the release of income to or for the benefit of the dealerships however the authorization contemplated by the administrator agreement is not the exercise of a power within the meaning of sec_672 a power for purposes of subpart e of subchapter_j means a discretionary right to control the beneficial_enjoyment of trust income and it is relevant to the question of the grantor's ownership of the trust only to the extent that it can be exercised out of self-interest at the grantor's expense see h rept supra at a212 a217 sec_1_677_a_-1 income_tax regs the administrator possesses no such discretion over the payment of claims under the trust arrangement the escrow trustees are obligated to release reserves upon receipt of any claim meeting specified conditions as fiduciaries they are required_by_law to administer the plrf in accordance with its stated purpose to fund the dealerships' obligations under the vsc's the administrator's own rights to trust income are similarly fixed by the terms of the trust the administrator has no power to withhold consent to a payment from the plrf for a dealership's benefit in order to appropriate those funds for its own benefit the authorization requirement must therefore be intended only to ensure orderly administration of the trust to the extent that the administrator agreement does confer discretionary authority upon the administrator it is not authority to determine the use of trust assets but an authority limited to procedural matters incidental to the use of trust assets to satisfy the dealerships' obligations in spite of having an interest adverse to the use of trust income for the dealerships' benefit the administrator is not an adverse_party cf in re sonner bankr aftr 2d ustc par bankr e d va accordingly pursuant to sec_671 and sec_677 the dealerships are each treated as owning an allocable portion of the plrf and must include the income attributable to their respective portions as if earned by them directly sec_1_671-2 income_tax regs sec_468b does not warrant a different result the statute and regulations issued thereunder do not prescribe rules for identifying the person currently taxable on the income earned by the plrf however the statute plainly requires that this income be taxed currently and does not purport to override any existing rules that may apply to tax the income of the plrf currently nor does the statute purport to suspend the application of such rules pending issuance of implementing regulations the tamra committee reports contemplate that if an escrow arrangement creates a_trust relationship the rules of subchapter_j will control see supra p taxation of the plrf as a grantor_trust is therefore consistent with the statutory mandate and the intention of congress administrator's fees and insurance premiums the dealerships’ federal_income_tax returns for the years at issue do not reflect the portions of the vsc purchase_price that the dealerships promptly remitted to the administrator in payment of the administrator's fees and excess loss insurance premiums petitioners' defense of this treatment rests squarely on the matching principle the clear reflection of the dealership’s net_income requires that the recognition of income and related expenses attributable to these two items occur concurrently while petitioners consistently maintain that these receipts and expenses should have no net effect on the dealerships' taxable_income they advance alternative arguments concerning when the individual items should be taken into account prior to trial they took the position inter alia that the expenses were currently deductible on brief they contend that both premiums and fees are period expenses that should be capitalized and amortized over the vsc term and that the portions of the contract_price corresponding to these expenses should accordingly be included in gross_income ratably over the contract term as well respondent determined that the dealerships' method_of_accounting for these expenses and the corresponding receipts improperly accelerated deductions or deferred income resulting in a distortion of the dealerships' incomedollar_figure we agree however we conclude that some of these deductions may be taken earlier than respondent has allowed a timing of deductions under the accrual_method of accounting a liability is incurred and generally taken into account for the taxable_year in which all events have occurred that establish the fact of the respondent does not challenge the dealerships' treatment of the commissions that they paid out of vsc sale proceeds respondent concedes that the commissions were a currently deductible expense liability the amount of the liability can be determined with reasonable accuracy and economic_performance has occurred with respect to the liability sec_1_446-1 sec_1 a income_tax regs the time when economic_performance occurs is determined in accordance with sec_461 and the regulations thereunder these rules provide generally that where the liability requires the taxpayer to provide services or property economic_performance occurs as the taxpayer incurs costs in connection with satisfaction of the liability sec_461 sec_1_461-4 income_tax regs where the liability arises out of the provision of services or property to the taxpayer by another person economic_performance occurs as the services or property is provided by that person sec_461 sec_1_461-4 income_tax regs where the liability arises out of the provision of insurance to the taxpayer economic_performance occurs when payment is made to the insurer sec_1_461-4 income_tax regs sec_1_461-1 income_tax regs clarifies that a liability that relates to the creation of an asset having a useful_life extending substantially beyond the close of the taxable_year in which the liability is incurred is taken into account through capitalization and may affect the computation of taxable_income in later years through appropriate cost_recovery deductions see sec_263 403_us_345 lump-sum payments for multiyear insurance coverage generally are capital expenditures that may be recovered only through amortization over the period of coverage 131_f2d_966 1st cir affg a memorandum opinion of the board_of_tax_appeals 8_bta_566 sec_1_461-4 example a -3 income_tax regs the vsc's required the dealerships to obtain excess loss insurance coverage for periods of to years the dealerships incurred the liability for this insurance in the year the premium was paid however to the extent that part of any premium was allocable to coverage for subsequent years it must be capitalized and amortized by deductions in those years the administrator's fees are subject_to different treatment the vsc required the dealerships to establish the plrf to fund their repair obligations economic_performance with respect to this liability occurred as the dealerships incurred costs in connection with the establishment and administration of the plrf sec_1_461-4 income_tax regs the dealerships incurred these costs as the administrator actually rendered services to them sec_1_461-4 income_tax regs see sec_1 d example performance of reclamation services through independent_contractor example performance of services under multiyear warranty requiring procurement of replacement parts examples and income_tax regs since no portion of the fees is incurred for a taxable_year preceding the year in which the corresponding service benefits are provided the fees do not constitute capital expenditures like the premiums that are recovered through amortization the result under sec_461 marks a departure from the law in effect prior to its enactment as part of the deficit_reduction_act_of_1984 publaw_98_369 98_stat_494 see eg 84_tc_191 affd 796_f2d_116 5th cir thielking v commissioner tcmemo_1987_201 affd without published opinion 860_f2d_1084 8th cir both holding under prior_law that amounts paid at the inception of equipment leases for lease administration and management services were capital expenditures that must be amortized over the lease_term while the rule for identifying when prepaid service expenses are incurred is clear its application to the facts of these cases is problematic if it were known at the inception of the contract that for example x percent of the services would be provided in the first year and the remaining 100-x percent in the final year then the rule would be applied by recognizing proportional amounts of the expense for the first and final years if it were not known at the inception of the contract when the services would be performed but they could only be performed within the same year then the rule would be applied by recognizing the entire cost for the year in which services were performed here however the services consist to a substantial extent in the processing of breakdown claims and contract cancellations and hence are contingent in both timing and amount as a result the amount of the liability properly allocable to any of the years under the contract cannot be accurately determined until the contract expires neither the statute nor the regulations provide specific guidance for handling these uncertainties the responsibility for developing fair and administrable standards for implementing statutory requirements lies with the commissioner respondent acknowledges on brief the practical difficulty of applying the economic_performance requirement under the circumstances of these cases it appears to be respondent’s position at least for purposes of these cases that where the timing and amount of services to be provided to the taxpayer cannot be determined before expiration of the service_contract but the taxpayer can demonstrate a reasonable manner in which to estimate the amount and timing of the services that will be required respondent will permit the taxpayer to accrue its liability over the term of the contract in accordance with the taxpayer's estimates respondent determined that the dealerships failed to make the requisite showing and accordingly may not deduct the fees until expiration of the vsc’s to which they relate we accept respondent’s interpretation of the economic_performance rule and adopt it as the evidentiary standard for these cases however we do not agree with respondent’s application of this standard one index for measuring the administrator’s performance may be found in the provisions of the operative agreements that govern how the fees are earned for refund purposes under the refund formula the fees attributable to a contract are earned in proportion to the greater of time elapsed or mileage driven under the contract this formula reflects two important aspects of the administrator’s performance first the administrator was obligated to incur substantial costs simply in making certain resources available at all times for processing claims and cancellations whether or not a claim or cancellation notice was actually filed second the administrator provided recordkeeping and reporting services regularly throughout the term of the vsc we think that the refund formula represents a reasonable manner in which to estimate the amount and timing of the administrator’s services for purposes of sec_461 and neither party has established the validity of any other estimation approach the formula implies that for any taxable_year while a vsc is in effect the cumulative amount of fees incurred up to and including that year must bear the same relation to the total fees attributable to the contract as the greater of time elapsed or mileage driven bears to the applicable limit specified in the contract in general while a contract remained in effect the issuing dealership would have known only the amount of time elapsed it would have had no means of ascertaining the amount of mileage driven unless the contract holder brought the covered vehicle in for repairs in the absence of mileage information the fees would have been incurred and may be recognized in equal annual increments over the maximum time period provided for in the contract to which they relatedollar_figure if for any taxable_year the dealership had mileage information establishing a higher cumulative amount of fees incurred than the amount implied by time elapsed then a compensating_adjustment would be made for that yeardollar_figure b timing of income petitioners argue that proper matching of income and expense under the accrual_method requires deferred recognition of the portion of the purchase_price allocable to administrator fee sec_11 cf hinshaw’s inc v commissioner tcmemo_1994_327 reaching a consistent result on similar facts we leave to the parties the task of applying this formula to each of the vsc’s in the random sample that respondent used to compute the revised adjustments and that the parties have agreed to use as the basis for rule_155_computations and premiums until the corresponding deductions are allowed the authority on which they rely is 400_f2d_981 7th cir revg and remanding 48_tc_411 inasmuch as the use of the accrual_method serves different purposes under the federal_income_tax laws and under financial_accounting the matching of income with related expenses often will not result in the clear_reflection_of_income for federal_income_tax purposes 439_us_522 664_f2d_881 2d cir sec_446 provides that if the method_of_accounting used by the taxpayer does not clearly reflect income the computation of taxable_income shall be made under such method as in the commissioner's opinion does clearly reflect income the courts generally have upheld the commissioner's discretion under sec_446 to deny taxpayers the right to defer prepaid_service_income until the periods when related costs will be incurred and taken into account 372_us_128 367_us_687 353_us_180 rca corp v united_states supra pincite in artnell co v commissioner supra the court_of_appeals for the seventh circuit held that a baseball team owner's deferral of income from advance sales of season tickets and broadcasting rights until the taxable_year in which the games to which the income was allocable would be played could clearly reflect income in so holding the court distinguished the three supreme court cases cited above where the time and extent of performance of future services were uncertain the uncertainty stressed in those decisions is not present here the deferred income was allocable to games which were to be played on a fixed schedule except for rain dates there was certainty artnell co v commissioner f 2d pincite this court generally has limited artnell co to its facts 78_tc_869 72_tc_623 affd without published opinion 622_f2d_579 3d cir 64_tc_238 continental ill corp v commissioner tcmemo_1989_636 affd 998_f2d_513 7th cir cf collegiate cap gown co v commissioner tcmemo_1978_226 following artnell co in a case appealable to the seventh circuit under the rule_of 54_tc_742 affd 445_f2d_985 10th cir as we stated in t f h publications inc v commissioner supra pincite since artnell co this court has indicated that it will not follow the rationale of that case unless the facts present a certainty of performance or fixed dates such as was presented in artnell co the cases at hand are distinguishable from artnell co on their facts first the evidence does not establish that the dealerships incurred costs for administration of the plrf arrangement according to a fixed schedule we concluded above that in the absence of mileage information the dealerships could reasonably estimate their administrative costs in accordance with the passage of time but the amount of mileage driven under a contract would be ascertainable for any year in which a mechanical breakdown or cancellation occurred and might control the determination of costs incurred for that year thus the proper schedule for accrual of these costs remained at all times contingent upon wholly unpredictable variables cf t f h publications inc v commissioner supra standard television tube co v commissioner supra second as petitioners themselves argued with respect to the reserve deposits issue the dealerships' performance is not certain because the purchaser retains the right to cancel if the dealerships were permitted to defer income until the period when they are allowed offsetting deductions for fees and premiums they might never report the income cf continental ill corp v commissioner supra it was not an abuse_of_discretion for respondent to refuse to permit the dealerships to match their income with their expenses sec_481 adjustment respondent made an additional adjustment to the income of petitioner dfm investment co for its taxable_year ended date pursuant to sec_481 the adjustment purports to reflect the aggregate of the unreported income realized from the sale of vsc's in prior taxable years plus accumulated investment_income reduced by allowable deductions for refunds payments to other repair facilities commissions and an amortization allowance for premiums the controversy concerns whether sec_481 authorizes an adjustment under the circumstances of this case sec_481 provides that where taxable_income for any year is computed under a method_of_accounting that is different from the method used for the preceding year then the computation of taxable_income for the year_of_the_change shall take into account those adjustments that are determined to be necessary solely by reason of the change in order to prevent amounts from being duplicated or omitted a change in method_of_accounting to which sec_481 applies includes a change in the overall plan of accounting for gross_income or deductions or a change in the treatment of any material_item used in the overall plan sec_1_481-1 sec_1_446-1 income_tax regs a material_item is any item which involves the proper time for the inclusion of the item in income or the taking of a deduction sec_1_446-1 income_tax regs in determining whether a change in a reporting practice involves the proper time for the inclusion or deduction of an item the relevant question generally is whether the change affects the aggregate amount of taxable_income over the taxpayer's lifetime if the change affects the amount of taxable_income for or more taxable years without altering the taxpayer's lifetime taxable_income then it is strictly a matter of timing and constitutes a change in method_of_accounting 91_tc_26 66_tc_588 affd without published opinion 562_f2d_39 2d cir petitioners argue that respondent's adjustments to the method used by the dealerships to report income and expense under the vsc program do not trigger application of sec_481 they correctly point out that to the extent unreported amounts were ultimately refunded to the purchaser or paid to travelers the administrator the administrator’s sales agent bpi or other authorized repair facilities the dealerships’ reporting practice resulted not in deferral of income but rather in permanent exclusion here the issue is whether income should be reported by the dealerships not when it should be reported the amounts which respondent proposes to include in a code sec_481 adjustment were not reported at all consequently respondent's proposed adjustments do not represent a change in the dealerships' method_of_accounting dollar_figure we disagree respondent corrected the dealerships' use of the accrual_method to report income and expense under the vsc program if the proper application of the accrual_method to the collection and ultimate disposition of the unreported portion of the contract_price and investment_income would not change a dealership's lifetime taxable_income then correction of the dealership's erroneous practice constitutes a change in method_of_accounting for purposes of sec_481 the unreported amounts were either applied to payment of expenses immediately following in addition petitioners contend that even if respondent's adjustments do constitute a change in method_of_accounting a further adjustment will not be required in order to prevent duplication or omission_of_income or expense they arrive at this conclusion by at least two lines of reasoning first they point out that there would not be any duplication or omission due to the 'change' if the dealerships are simply permitted to continue their current practice for vsc's sold in prior periods this observation appears to be correct but it has no relevance whatever to the applicability of sec_481 second they observe that respondent computed the sec_481 adjustment by initially increasing dfm investment co 's gross_income by unreported receipts from the sale of vsc's and then making a second set of code sec_481 adjustments to eliminate its initial code sec_481 adjustment over time if as respondent contends these adjustments merely affect timing then no duplication or omissions will occur and neither of these proposed adjustments are required this argument is difficult to follow but it appears either to confuse the sec_481 adjustment with the adjustments to the dealership's method_of_accounting that necessitate the sec_481 adjustment or to deny the applicability of sec_481 for the very reason that it applies or both at any rate the argument is plainly without merit collection from the purchaser or deposited in the plrf pending ultimate disposition they could be released from the plrf as a cancellation refund payment for covered repairs or a distribution of unconsumed reserves thus the following six cases cover all possibilities for the ultimate disposition of the unreported amounts payment for premium commissions or fees refund upon cancellation of the contract release to another repair facility to pay for covered repairs release to the administrator upon expiration of the contract or termination of the dealership’s participation in the program release to the dealership to pay for covered repairs or release to the dealership upon expiration of the contract or termination of the dealership's participation in the program the dealership's practice was to report income only when and to the extent that reserves were released to the dealership under cases and amounts disposed of under each of the other cases were never recovered by the dealership and hence would never have been reported as income the proper application of the accrual_method is to include the full contract_price in income for the year the vsc was sold and to the extent that the dealership is treated as owner of the plrf to include investment_income as it accrues for cases through a deduction is allowable for the year in which the expense is incurred or if capitalized the year in which it is taken into account through amortization thus the dealership's practice resulted in permanent exclusion only where a deduction would have been allowable for a later period compared with the proper application of the accrual_method the dealership's practice had the effect of either deferring income cases and or accelerating a deduction cases through correction of this practice cannot affect the dealership's lifetime taxable_income under any circumstances it can only affect the time when an increase or offsetting reduction to lifetime income is taken into account cf 743_f2d_781 10th cir accordingly the correction represents a change in method_of_accounting for purpose of sec_481 the second requirement for application of sec_481 is that in the absence of an adjustment for prior years amounts would be duplicated or omitted in the computation of taxable_income solely by reason of the change in method_of_accounting this requirement is also satisfied income attributable to contracts in prior years which the dealership would have reported in some later years in cases and would be omitted as a result of the change because the proper time for reporting this income under the accrual_method would have passed in cases through the accrual_method would allow the dealership to claim a deduction for expenses corresponding to amounts previously excluded from gross_income since excluding an amount from income is essentially equivalent to recognizing income and offsetting it by a current deduction the change in method_of_accounting would effectively result in the duplication of deductions cf 571_f2d_514 10th cir affg 65_tc_897 the courts have repeatedly held that a change in method_of_accounting subject_to sec_481 results where a taxpayer is required to cease a practice of improperly reducing gross_receipts by amounts allocable to a reserve for estimated losses or contingent liabilities knight-ridder newspapers inc v united_states supra 92_tc_254 91_tc_26 klimate master inc v commissioner tcmemo_1981_ in substance the cases at hand present the same issue and they require the same result petitioners correctly cite a number of our decisions for the proposition that correction of practices under which a taxpayer improperly excluded items from gross_income does not necessarily constitute a change in method_of_accounting or may not otherwise warrant an adjustment under sec_481 but the cases petitioners cite are readily distinguishable on their facts in saline sewer co v commissioner tcmemo_1992_236 the taxpayer was a utility company that excluded customer connection fees from gross_income on the theory that they were contributions to capital we found that the mischaracterization caused a permanent distortion of saline sewer's taxable_income and accordingly respondent's recharacterization of these receipts as taxable_income did not give rise to a sec_481 adjustment in 66_tc_588 the result turned in part on the unusual procedural posture of the case the commissioner who bore the burden_of_proof failed to establish that under the taxpayer's method of reserve_accounting for estimated insurance expenses there was any procedure or intention to restore the excessive deductions to income in future years so as to properly reflect the taxpayer's total lifetime income id pincite in the absence of proof by the commissioner that the change was solely a matter of timing we declined to sustain a sec_481 adjustment in security associates agency ins corp v commissioner tcmemo_1987_317 the taxpayer was required to include advance_payments of insurance commissions for the year when received rather than for the following year when earned we held that although there had been a change in the taxpayer's method_of_accounting the commissioner had improperly computed the sec_481 adjustment by including certain items that did not constitute taxable_income items that may already have been included in the taxpayer's income and items for which an offsetting deduction would have been allowable under the proper method for the year_of_the_change none of the authorities on which petitioners rely conflicts with the sec_481 analysis set forth above we conclude that an adjustment under sec_481 is properdollar_figure to reflect the foregoing decisions will be entered under rule the sec_481 adjustment must be recomputed under rule in accordance with the treatment for fees prescribed herein
